Opinion by
Head, J.,
The defendant electric light company is a corporation created under the general laws of the state. It is therefore invested with the powers and clothed with the obligations common to all companies of its kind.
The Act of May 8,1889, P. L.‘ 136, enumerates some of these powers in the following language: “Every such corporation shall have-authority to supply light, heat and power or any of them by electricity to the public .... at such prices as may *81be agreed upon,” etc. The plaintiffs in the conduct of their business use light or power or both of them, and purchase the producing electric current from the defendant company. They buy it under a contract which has no definite term and which may be abandoned by the plaintiffs at their pleasure. They are at liberty to consume as much or as little of the current as they choose and are required to pay only for what they use. They reserve the right to purchase any portion of their needed supply from any other competing company. They pay each month for what they have consumed at a rate agreed upon by themselves and the company, which ratejs uniform to all persons or corporations in that community who consume the same quantity of current under the conditions above noted.
It appears from the testimony that in 1902 the defendant company found itself confronted with the probability of serious competition in the then near future. Although it then had a considerable sum of money invested in its plant and .business, it was contemplating the necessity of the investment of a large additional sum in order to increase its facilities and render a larger and more efficient service to its future patrons. Being desirous of so arranging its business that a considerable portion of its expected revenue might become fixed and ascertainable, it undertook to divide its consumers into two classes, the one to embrace all persons and corporations whose business required the consumption of not less than a fixed amount of electric current annually and who would agree to bind themselves by a contract, extending over a period of years, to purchase their entire needed supply of current from this defendant. The remaining class to embrace all those whose consumption of electric current was smaller than the amount so fixed, and who remained at liberty to buy or not buy from the defendant as their inclination or business advantage might direct. To the first class a rate was given which would make the current sold to them cheaper per fixed unit than the rate imposed upon the other class. There is no contention that each rate was not equal and uniform to all individuals in their respeétive classes.
*82The plaintiffs were at the time this classification was adopted and have since remained in the second class. Having learned that certain persons or corporations in their community had entered into long time contracts with the defendant of the character above referred to, and were therefore receiving their electric current at a less rate than the plaintiffs were charged, they brought this action, alleging they had suffered a legal injury by reason of this discrimination between consumers and that the extent of their injury is the difference between the price they paid during the period covered by the action and the price charged to the other class of consumers.
To establish the injury on which they found their action, the plaintiffs must ask the courts to hold that it is not competent for the defendant corporation to make any discrimination at all in the rates charged to its consumers, or that if discrimination under any conditions may be lawful, the necessary conditions are not here present. The first of these contentions is certainly untenable. As we have already seen, under the general laws providing for the incorporation and regulation of such companies, authority is given to them to supply light, heat and power to the public “at such prices as may be agreed upon.” We may concede that the defendant company belongs to that class of corporations which, for want of a better name, we call quasi public. Of course we are not to presume that the legislature, in passing the act of 1889, was unmindful of the constitutional provision restricting the powers of such companies, or of its own earlier statute enacted for the purpose of carrying into effect that provision. But it ought to be plain enough that when one asserts that a trading corporation, in classifying its patrons in the manner above described, has committed an unlawful act, the burden is on him to point to the provision of our fundamental or statute law denying to such company the right to apply, in the conduct of its business, a principle as old as trade itself, and familiar to everyone engaged in every branch of commerce. The operation of this principle may be illustrated by what would be considered an axiom in the commercial world, viz.: that the merchant who buys his sugar or flour in thousand barrel lots will be able to *83supply himself at a lesser rate per barrel than his smaller competitor who buys in ten barrel lots.
Section 3 of art. XVII of our constitution declares: “All individuals, associations and corporations shall have equal right to have persons and property transported over railroads and canals, and no undue or unreasonable discrimination shall be made in charges or in facilities for transportation of freight or passengers within the state or coming from or going to any other state. Persons and property transported over any railroad shall be delivered at any station at charges not exceeding the charges for transportation of persons and property of the same class in the same direction to any more distant station; but excursion and commutation tickets may be issued at special rates.” The most casual reading of the language of this provision at once indicates that there is no prohibition against discrimination in rates without more. It is only when such discrimination is shown to be undue or unreasonable that the restraining force of the organic law becomes applicable. The provision in terms recognizes the right of a railroad company to sell excursion tickets at a special rate. This is nothing more than an application of the principle that the railroad company may sell a thousand tickets to a given destination at a less rate than it would charge to a single passenger going to the same destination. Or it may with like- propriety sell transportation to a class of men, who will agree to travel on its line every day in the year, for less than it will sell like transportation to another class, the members of which reserve the liberty to travel only when they choose.
Section 2 of the Act of June 4,1883, P. L. 72, enacted for the purpose of enforcing the foregoing provision of the constitution, declares: “No railroad company or other common carrier engaged in the transportation of property, shall charge, demand or receive from any person, company or corporation, for the transportation of property or for any other service, a greater sum than it shall receive from any other person, company or corporation for a like service from the same place upon like conditions and under similar circumstances,” etc. The legislative intent is thus as plainly expressed in fitting language *84as was that of the framers of the constitution. The purpose of both was to prohibit only undue and unjust discrimination by public corporations, but both plainly recognize that there may be discrimination in rates which is neither undue nor. unreasonable, and the act last quoted points to the conditions on which such a company may justly classify its patrons and fix definite rates applying to each class.
The decisions of our courts of last resort have thus construed the above-quoted provisions both of the constitution and of the act of assembly. The whole question has been thoroughly threshed out in the case of Hoover v. Penna. R. R. Co., 156 Pa. 220. In that case Mr. Justice Green, in a learned and exhaustive opinion, discusses every phase of the question and reviews and analyzes the leading cases both in England and this country. As illustrative of the conclusion reached by all the courts in such cases we may quote the following from that opinion: “The doctrine of the cases above cited was also declared in the case of Baxendale v. R. R. Co., 94 E. C. L. 336, where Cockburn, J., said: 'If an arrangement were made by a railway company whereby persons bringing a larger amount of traffic to the railway should have their goods carried on more favorable terms than those bringing a less quantity, a court might uphold such an arrangement as an ordinary incident of commercial economy, provided the same advantages were extended to all persons under the like circumstances.’ ”
In Mercur v. Media Electric Light, Heat & Power Co., 19 Pa. Superior Ct. 519, our Brother Orlady, speaking for this court, used the following language: “The class of people to whom the service is made is not material, it is the condition and character of the service required in view of location, extent, volume, etc., of the service. The mere fact that a different sum-is demanded is not unfair or unjust discrimination. The rule of the company may be necessary for its existence and if it is not an unreasonable one the relator has no just ground of complaint. Similar differences in charge or rate have been upheld in many cases.”
The opinion of the learned court below discharging the rule for a new trial cites all of the cases on the question, and we can *85see no occasion to again refer to them here. We deem it sufficient to say that we can find no warrant either in constitution, statute or decision for the conclusion that the act of the defendant company in classifying its customers and fixing a definite and uniform rate for each class was an unlawful or forbidden act. The learned court below therefore could not have declared, upon a mere inspection of the contracts offered in evidence, that they exhibited an act of discrimination forbidden either by law or policy.
It follows then that the action of the court, in admitting evidence tending to show the reasons on which the classification was based and the circumstances and conditions that surrounded the company at the time, the advantages to be derived by it from such classification, etc., cannot be successfully assailed. The only pertinent question in the cause was not whether any discrimination existed, but whether a discrimination was shown which under existing conditions and circumstances was either undue or unreasonable. It was to aid in the determination of this issue that the testimony complained of was introduced. Without it there would have been no foundation for a determination, either by court or jury, of the issue stated. The learned court below, under instructions in which we find no error, submitted to the jury the question whether or not the discrimination complained, of was either undue or unreasonable, and their verdict has established that it was neither. We think therefore that judgment was rightfully entered on the verdict in favor of the defendant, and the assignments of error must be overruled.
Judgment affirmed.